DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the appeal brief filed 01/06/2021 appealing from the Office action mailed 07/06/2020.

In view of the Appeal Brief filed on 03/25/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 

(B) The nature of the invention; 
The nature of the invention of Claims 1-3 are drawn to a metal plate. The nature of the invention of Claim 4 is a deposition mask (also called a shadow mask). A deposition mask is made by the drilling or etching of small holes or patterns onto metal sheets; where during use, it is placed in intimate contact with a substrate for the purpose of depositing thin film materials onto said substrate.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
The manufacture of deposition masks are well known in the art, especially using Invar alloys as required by Claim 2. Specifically, invar (also known of FeNi36 or 64FeNi is widely known for its uniquely low coefficient of thermal expansion, further, the name Invar comes from the word “invariable”, referring to its relative lack of expansion or contraction with temperature changes.  Metal sheets for shadow masks have been in use since at least the use of Cathode Ray Tubes in the late 1930s, and Invar and similar low expansion alloys have been in use since the 1980s. 
	Regarding the design choice of metal plates, it is conventional in the art to form a desired alloy composition in a melt where desired alloy additions could therein be added, followed by casting, heat treating and/or hot/cold forging to form a metal plate; where 
The claimed thermal recovery limitations are considered to be based on how samples of the plate change with respect to a distance L1 between two arbitrary points along a length of sample at T=25 C, and how that distance changes after heat treatment at 300 C for 30 minutes and cooling back to T=25 C, now L2. The thermal expansion of metals is generally governed by their thermal expansion coefficient α (in units of 10^-6/K or ppm/K), where common grades of invar alloys are known to have a thermal expansion coefficient of about 1.2 ppm/K or less, and common grades of steel generally have α in the range of 11-15 ppm/K, where α is generally derived experimentally for a material between 20-100 C. The change in linear expansion of materials or fractional change in length ΔL/Linitial equals αΔT, where ΔT is the change of temperature or Tfinal-Tinitial, ΔL is the change in length or Lfinal-Linitial. Therefore, α is a material property, and where it is smaller, the compression or expansion of a material due to change in temperature is lower, and the thermal recovery rate as claimed would be considered to be an extension of a material’s expansion coefficient which would change with the grade/composition of invar, and with the grade/composition of other metals such as steels. As the temperature reaches above a Tc or Curie temperature (around 505 K or 232 C) (See Table 1 IEEE Transactions on Magnetics 12.4 (1976): 278-291.)), invar alloys have a similar thermal expansion to normal metals (See Fig 3 below of Nakamura). 

    PNG
    media_image2.png
    235
    388
    media_image2.png
    Greyscale

(D) The level of one of ordinary skill; 
One of ordinary skill in the art would have an advanced degree in material science or engineering in the field of metallurgy. One of ordinary skill in the art of making deposition masks may also have an advanced degree in the field of photolithography or experience in the etching of patterns or holes on metal plates. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
The level of predictability in the art is low as small changes in formulations can bring substantial physical changes. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
The inventor specifies that the steel sheet was composed of invar alloy; the sheet was subjected to either hot and/or cold rolling [0082]; slitting [0083]; annealing [0084]; and cutting [0088]. The inventor also specifies the desired material properties of the steel to be used for manufacturing (Claim 1). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
The fact that the applicant has discovered that a few examples of commercially available products work better than some others provides the reader insufficient guidance to ascertain whether all or even most of those materials with said properties share the same results. Moreover, the reader has insufficient guidance as to how to ascertain other suitable materials that fall within the immensely broad scope of “metal plate”. Even when further delving into working examples the applicant cites, only one type of alloy from a limited number of suppliers and not even all of those choices are suitable. To the applicant’s admission only 40% of the tested commercially available invar alloys - comprised of an unknown propriety blend - are suitable. In order to even establish those specific alloys as enabled the reader would need to understand what the materials are in order to recreate the invention. The level of ambiguity coupled with the lack of guidance and lack of predictive nature render the claims outside the scope of being enabled. A skilled chemist or metallurgist armed with their knowledge, the state of the prior art, and the teachings of the present applicant could not reasonably make or use the full scope of the present invention without an undue amount of experimentation. The claims are simply too broad and the guidance too deficient. For the foregoing reasons the examiner holds that the claims lack enablement.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
An adequate written description of the invention may be shown by any description of sufficient, relevant, identifying characteristics so long as a person skilled in the art would recognize that the inventor had possession of the claimed invention. Claims 1 and 3 are drawn to the claimed genus of “a metal plate”, claim 2 is drawn to the claimed genus of “[a] metal plate includ[ing] an invar alloy”, and Claim 4 is drawn to a deposition mask made from the claimed genus of “a metal plate”. The written description requirement for a claimed genus may be satisfied through sufficient description of representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e. structure or other physical and/or chemical properties , or a combination of such characteristics to show applicant was in possession of the claimed genus, and “if a representative number of adequately described species are not disclosed for a genus, the claim(s) to that genus must be rejected as lacking adequate written description”. (See MPEP 2163(II)(A)(3)(a)(ii)). Therefore, while able to show that in fact a metal plate with the claimed properties was produced, applicant has failed to show a representative number of adequately described species by failing to identify or differentiate between the working and non-operative species in the inventive .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. 
Applicant admits “ten commercially available winding rolls were subjected [to annealing], and four of those winding rolls produced metal plates that satisfy the claimed thermal ranges whereas six did not” (Page 2 of Remarks filed 01/06/2021); and claims 1-3 require a metal plate that when a plurality of samples measured before and after a heat treatment, had a desired average thermal recovery rate. The claim 3 thickness of the plate is interpreted to be the thickness of the commercially obtained plate. This admission is considered evidence that at the time of filing, the claimed metal plate was commercially and publically available, and the claimed plate is therefore not novel, with the alleged novel properties merely being essentially present in the already commercially available plate. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over a public use or sale or other public availability of the invention as applied to Claims 1-3 above,  in view of Higashinakagawa et al. (US4528246).
Regarding Claim 4, Applicant admits the invar winding rolls are commercially available, but is silent regarding shadow or deposition masks being made from said commercially available winding rolls. However, Higashinakagawa teaches invar alloy sheets can be used to make shadow masks/deposition masks (Col. 3, Lines 55-60). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use a commercially available invar alloy for a 
Response to Arguments
The arguments made by appellant are not considered persuasive. 
Regarding the 112(a) Enablement Rejections: 
Applicant argues the present specification clearly enables one skilled in the art to make the claimed metal plate and deposition mask, as the specification describes the steps by which the metal plate is manufactured [0116-0128], and how the annealing step controls the remaining stress in the metal plate where the examples demonstrate that sometimes the annealing step achieves the thermal ranges recited in the pending claims and sometimes it does not. (Appeal Brief, Page 6 (Lines 12-22) to Page 7 (Lines 1-6))). 
Further, Applicant argues that the claimed properties were present in 40% of the winding rolls, therefore an infinite amount of experimentation is not required. (Appeal Brief, Page 7, Lines 7-25). 
This is not considered convincing as the idea that annealing being critical to claimed properties only a fraction of time, actually fails to show the criticality of the step of annealing to achieving the desired thermal properties. Appellant only specifies annealing is set depending on the thickness of the plate, and gives an example of 500°C for 60 seconds [0084]. Appellant fails to show how annealing is critical to the claimed property by failing to show a comparison of annealing conditions resulting in the claimed property and not resulting in the claimed property. 

	Applicant admits to not knowing where the rolls came from, or what the compositional or manufacturing differences between the rolls used are (See Page 5, Line 19 to Page 6, Lines 1-3 of Applicants Remarks filed 06/12/2020).  Despite not knowing where each sample came from, Applicant adds that there are less than 5 Japanese metal companies that provide the type of invar alloy winding rolls suitable for making deposition masks, and therefore the supply chain is extremely limited. Even if the supply of worldwide invar alloys were only limited to these 5 Japanese metal companies, the argument here is circular as applicant is stating there are only a finite number of Japanese metal companies that provide winding rolls suitable for deposition 
	While applicant argues the law instructs one skill in the art to follow the specific steps described in the specification including the specific annealing temperature, there would be no legal reason for that person to instead subject the winding rolls to an infinite number of different temperatures and durations. This is not convincing, as the “specific annealing temperature” was used for the disclosed winding examples of unknown composition or origin, and Appellant only specifies in the disclosure that annealing is set depending on the thickness of the plate, and gives an example of 500°C for 60 seconds for the ambiguous examples [0084]. Therefore since one of ordinary skill in the art would be required to subject various winding rolls of varying thicknesses to annealing treatment which could be 500 C for 60 s or could be at any other annealing conditions based on the thickness or plate composition; undue experimentation is required to attain the claimed thermal recovery rate.
	In conclusion, the final rejection and 112(a) rejections are maintained with Claims 1-4 containing subject matter not described in the specification in such a way as to enable one of ordinary skill in the art to make the invention. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736